      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   William Michael Meyer,                            No. CV-19-08112-PCT-JAT
10                  Petitioner,                        ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                    Respondents.
14
15          Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus
16   (“Petition”). The Magistrate Judge to whom this case was assigned has issued a Report

17   and Recommendation (“R&R”) recommending that the Petition be denied. (Doc. 19).
18   Petitioner has filed objections to the R&R (“objections”). (Doc. 20). Respondents have

19   replied to the objections. (Doc. 22). Thereafter, Petitioner filed a further reply which is

20   not authorized by the rules. (Doc. 23).
21          I.     Legal Standard
22          This Court “may accept, reject, or modify, in whole or in part, the findings or

23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that

24   the district judge must review the magistrate judge’s findings and recommendations de

25   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d

26   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
27   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
28   de novo review of factual and legal issues is required if objections are made, ‘but not
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 2 of 16



 1   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
 2   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
 3   [Magistrate Judge’s] recommendations to which the parties object.”). District courts are
 4   not required to conduct “any review at all . . . of any issue that is not the subject of an
 5   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 6   § 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 7   and recommendation] to which objection is made.”).
 8          The Petition in this case was filed under 28 U.S.C. § 2254 because Petitioner is
 9   incarcerated based on a state conviction. With respect to any claims that Petitioner
10   exhausted before the state courts, under 28 U.S.C. §§ 2254(d)(1) and (2) this Court must
11   deny the Petition on those claims unless “a state court decision is contrary to, or involved
12   an unreasonable application of, clearly established Federal law” or was based on an
13   unreasonable determination of the facts. See Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
14   Further, this Court must presume the correctness of the state court’s factual findings
15   regarding a petitioner’s claims. 28 U.S.C. § 2254(e)(1). Additionally, “[a]n application for
16   a writ of habeas corpus may be denied on the merits, notwithstanding the failure of the
17   applicant to exhaust the remedies available in the courts of the State.” 28 U.S.C. §
18   2254(b)(2).
19          Petitioner’s objections largely just repeat his original claim from the Petition
20   (without a specific objection to the facts, law or conclusions of the R&R). Thus, the Court
21   will review the claims themselves or the objections de novo as appropriate.
22          II.    Factual Background
23          The R&R recounted the factual and procedural background of this case. (Doc. 19
24   at 1-4). Neither party objected to this summary and the Court hereby accepts and adopts
25   it. In very short summary, Petitioner was convicted by a jury of 23 counts of sexual
26   exploitation of a minor and was sentenced to a 230-year term of imprisonment. (Id.).
27          III.   Claims in the Petition
28          Petitioner raises eight claims for relief before this Court. The R&R correctly


                                                -2-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 3 of 16



 1   summarized the claims as follows,
 2                  In Ground One, Petitioner alleges that his due process and equal
            protection rights were violated when the State was allowed to present expert
 3          testimony by a witness who was not trained to opine on the subject matter
            for which he presented. Petitioner argues that the State did not present an
 4          expert “specifically trained in identifying or evaluating whether or not
            images found on a computer would or would not be depictions of underage
 5          children.” In Ground Two, Petitioner alleges that his due process and equal
            protection rights were violated when the jury was not instructed that it had to
 6          determine that the victims were, in fact, actual children as opposed to
            computer generated images. In Ground Three, Petitioner alleges that his due
 7          process and equal protection rights were violated when he was charged,
            convicted, and sentenced for 23 different counts when they should have been
 8          treated as a single offense. In Ground Four, Petitioner alleges that his Eighth
            and Fourteenth Amendment rights were violated when his sentences were
 9          run consecutive to each other. In Ground Five, Petitioner alleges ineffective
            assistance of counsel because counsel was suffering from cancer and
10          undergoing chemotherapy treatment before and during Petitioner’s trial.
            Petitioner states that counsel’s medical condition caused his failure to
11          “interview witnesses who had access to the computers in question” and
            “would have aided Petitioner to refute the allegations in their entirety.”
12          Petitioner also states that counsel failed to challenge the voluntariness of his
            interview statements based upon his mental condition. In Ground Six,
13          Petitioner alleges that counsel was ineffective for failing to inform him of the
            risks of not accepting the plea agreement. In Ground Seven, Petitioner alleges
14          ineffective assistance of counsel for not adequately investigating the terms
            of Petitioner’s plea agreement in his previous Child Abuse case that allegedly
15          precluded the State from prosecuting him for the child pornography offense.
            Petitioner also states that the trial court’s refusal to remove counsel, based
16          upon an alleged conflict of interest, subjected Petitioner to ineffective
            assistance. In Ground Eight, Petitioner alleges that his Rule 32 counsel was
17          ineffective in his first PCR proceeding for failing to find any meritorious
            claims to allege. (Docs. 7, 1.)
18                  In their Answer, Respondents argue that Grounds One through Eight
            fail on the merits, and a subpart of Ground Seven is procedurally defaulted
19          without an excuse for the default.
20   (Doc. 19 at 4-5) (emphasis added).
21                 A.     Ground One
22          As indicated above, Petitioner’s Ground One turns on his argument that the State’s
23   expert was not qualified to give an opinion on whether the images found on Petitioner’s
24   computer were underage children. Petitioner presented this claim to the state appellate
25   court, and the R&R quotes the opinion of the appellate court on this issue. (Doc. 19 at 12-
26   18). The R&R concluded that the state court’s decision was not contrary to or an
27   unreasonable application of clearly established federal law. (Doc. 19 at 18).
28          In his objections, Petition reargues his theory that the expert was not qualified, but


                                                 -3-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 4 of 16



 1   fails to address the state court’s decision, or explain how it was contrary to or an
 2   unreasonable application of clearly established federal law. (Doc. 20 at 4-6). Nor did
 3   Petitioner address the fact that the jurors saw the images and could determine for
 4   themselves the ages of the children (specifically, the children were so young determining
 5   they were minors would be within a juror’s ordinary understanding). (Doc. 20 at 17; Doc.
 6   22 at 2); (Doc. 19 at 17-18 (collecting cases that hold no expert testimony is required when
 7   the children are sufficiently young)).
 8          The Court agrees with the R&R that the state court’s decision was not contrary to
 9   or an unreasonable application of clearly established federal law nor an unreasonable
10   determination of the facts. Petitioner’s objections do not impact this conclusion and are
11   overruled.
12                 B.     Ground Two
13          As stated above, Petitioner’s second claim turns on his argument the jury
14   instructions did not require the State to prove that the images were of actual children.
15   Petitioner presented this claim to the state court of appeals and the R&R quotes the relevant
16   portion of the court’s decision. (Doc. 19 at 18-21). The R&R concludes that the state
17   court’s decision was not contrary to or an unreasonable application of clearly established
18   federal law, nor an unreasonable determination of the facts. (Doc. 19 at 21). Specifically,
19   both the state court of appeals and the R&R concluded that the jury instruction given in
20   Petitioner’s case adequately required the jury to find that the images were of actual
21   children. (Doc. 19 at 18-21).
22          In his objections, Petitioner reargues that the law requires the images to be of actual
23   children. (Doc. 20 at 6-8). However, Petitioner makes no argument why the particular
24   jury instructions in his case were inadequate. (Id.).
25          The Court agrees with the R&R that the state court’s decision was not contrary to
26   or an unreasonable application of clearly established federal law nor an unreasonable
27   determination of the facts. Petitioner’s objections do not impact this conclusion and are
28   overruled.


                                                 -4-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 5 of 16



 1                 C.     Ground Three
 2          As indicated above, ground three is based on Petitioner’s argument that he could
 3   not be charged with 23 separate counts of child pornography because he believes that since
 4   he did a single download, it should be a single crime. (Doc. 20 at 8-9). In his Petition,
 5   Petitioner stated this violated his due process and equal protection rights and the double
 6   jeopardy clause.    (Doc. 1 at 8).    Although Petitioner mentions three constitutional
 7   provisions, his only argument is under the double jeopardy clause. (Id.).
 8          Petitioner presented this claim to the state court. (Doc. 19 at 22). This Court agrees
 9   with the R&R that the state court’s decision was not contrary to or an unreasonable
10   application of clearly established federal law nor an unreasonable determination of the
11   facts. (Id. at 22-24). Petitioner’s objections reiterating his mistaken belief that a single
12   download of images is a single crime regardless of how many images are in the download,
13   does not change this Court’s conclusion regarding the state court’s decision which rejected
14   this claim. Thus, the objections are overruled.
15                 D.     Ground Four
16          In ground four Petitioner argues that his 230-year sentence (10 years for each of his
17   23 counts, running consecutively) violates the Eighth Amendment’s protection against
18   cruel and unusual punishment; specifically, he claims that his sentence is not proportional
19   to his crimes. (Doc. 20 at 9). Petitioner presented this argument to the state court, and the
20   state court rejected it. (Doc. 19 at 24). The R&R concluded that the state court’s decision
21   was not contrary to nor an unreasonable application of clearly established federal law nor
22   an unreasonable determination of the facts. (Doc. 19 at 24-26).
23          In his objections, Petitioner reiterates his conclusion that the sentence is
24   disproportional to his crimes. (Doc. 20 at 9). The Court agrees with the R&R that the state
25   court’s decision (applying Berger) was not contrary to nor an unreasonable application of
26   clearly established federal law nor an unreasonable determination of the facts. (Doc. 19 at
27   24-26). The objection is overruled.
28


                                                 -5-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 6 of 16



 1                 E.     Ground Five
 2          Preliminarily, the Court notes that grounds five through eight allege various theories
 3   of ineffective assistance of counsel. The R&R recounts the law governing ineffective
 4   assistance of counsel claims; and neither party has objected to this summary of the
 5   governing law. (Doc. 19 at 26-27). Accordingly, the Court hereby accepts this portion of
 6   the R&R.
 7          In ground five, Petitioner alleges three factual predicates underlying his ineffective
 8   assistance of counsel claim at it relates to his counsel’s alleged cancer treatments. (Doc.
 9   19 at 30). First, Petitioner argues generally that counsel’s alleged cancer and cancer
10   treatments caused him to be ineffective; in other words, being treated for cancer would
11   make any counsel ineffective by the nature of the treatment. (Id.). Second, Petitioner
12   argues that due to counsel’s on-going treatments, counsel failed to challenge the
13   admissibility of Petitioner’s confession. (Id.). Third, Petitioner argues that counsel’s
14   cancer treatments caused counsel to not interview certain witnesses. (Id.).
15          First, as to Petitioner’s general argument that having cancer and cancer treatments
16   per se made counsel ineffective, the Court agrees with the R&R that this argument does
17   not show ineffective assistance of counsel.          (Doc. 19 at 30 “Petitioner’s mere
18   generalizations, without more, are clearly insufficient.”). In his objections, Petitioner
19   asserts, “Chemotherapy by its very nature changes the biology of a person, specifically,
20   brain chemistry [] counsel did not render effective assistance….” (Doc. 20 at 11). There
21   is no evidence in this record for this assertion. Moreover, in his objections, Petitioner has
22   in no way shown counsel was ineffective under Strickland v. Washington, 466 U.S. 668,
23   687-88 (1984).
24          Second, as the R&R recounts, Petitioner argues: “counsel was ineffective for failing
25   to file a motion to suppress his confession due to Petitioner’s mental condition – Ménière’s
26   disease.” (Doc. 19 at 32). The R&R concludes that counsel was not ineffective because
27   this argument would have been futile, and counsel is not ineffective for failing to advance
28   futile arguments. (Id). Petitioner objects and argues that the trial court, which viewed his


                                                 -6-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 7 of 16



 1   videotape confession and found Petitioner to be lucid, “pre-supposes the Court had the
 2   Petitioner evaluated be mental health professionals.” (Doc. 20 at 12). Nothing in the record
 3   or the case law supports Petitioner’s objection in this regard.
 4          Petitioner also objects that the trial court, rather than the jury, determined his
 5   confession was voluntary. (Id. at 13). However, while the trial court makes a preliminary
 6   determination of the voluntariness of a confession in Arizona, once the confession is
 7   admitted, the jury is instructed that they must disregard an involuntary confession. Ariz.
 8   Rev. Stat. § 13-3988. In Petitioner’s trial, the jury was instructed, “You must not consider
 9   any statements made by the defendant to a law enforcement officer unless you determine
10   beyond a reasonable doubt that the defendant made the statements voluntarily. A
11   defendant’s statement was not voluntary if it resulted from the defendant’s will being
12   overcome by a law enforcement officer’s use of any sort of violence or coercion, or threats
13   or by any direct or implied promise, however slight.” (Doc. 14-1 at 63). Accordingly, the
14   jury did in fact find Petitioner’s confession to be voluntary and this objection is overruled.
15          Third, Petitioner argues his counsel was ineffective for not interviewing witnesses
16   who Petitioner claims had access to his computer. Petitioner exhausted this claim in the
17   state court in his post-conviction relief Petition. The state court post-conviction relief
18   judge, who was also the trial judge, found, in additional to the other overwhelming
19   evidence of Petitioner’s guilt, “[i]f the defendant presented additional witnesses to confirm
20   other people had access to his computer, the Court would find that such additional
21   witnesses would not have overcome the strength of the defendant’s videotaped confession,
22   confessing he downloaded child pornography.” (Doc. 19 at 32). In his objections,
23   Petitioner alleges that 8 witnesses could have been interviewed, and Petitioner claims that
24   such witnesses would have stated that they had access to his computer. (Doc. 20 at 12).
25   This Court agrees with the R&R that any such testimony is speculative. (Doc. 19 at 31).
26   Further, the Court finds that t
27   he state court’s decision was not contrary to nor an unreasonable application of clearly
28   established federal law. In other words, counsel was not ineffective because even if such


                                                 -7-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 8 of 16



 1   evidence exists, counsel’s failure to offer it did not prejudice Petitioner.
 2                 F.      Ground Six
 3          In ground six Petitioner argues his counsel was ineffective for not explaining to
 4   Petitioner the risks of not taking the offered plea agreement. Petitioner exhausted this claim
 5   in state court in his post-conviction relief petition. (Doc. 19 at 33). The R&R recounts
 6   extensively all the locations in the state court record where Petitioner was advised of the
 7   offered plea agreement, and the sentence he was facing after trial. (Doc. 19 at 33-37).
 8          In his objections, Petitioner does not argue that any of this recounting of the law or
 9   the facts in the R&R is incorrect. Instead, Petitioner argues that he believed that his plea
10   agreement in a prior case barred prosecution of Petitioner in any future cases and that
11   counsel should have made this legal argument. (Doc. 20 at 15) (Petitioner appears to be
12   conflating his ground six and ground seven into a single objection).
13          With respect to ground six, this Court agrees with the R&R that the state court’s
14   decision that Petitioner’s counsel adequately advised him of the plea agreement, was not
15   contrary to nor an unreasonable application of federal law, nor was it based on an
16   unreasonable determination of the facts. Accordingly, relief on this claim is denied.
17                 G.      Ground Seven
18          Ground seven has both an exhausted and unexhausted claim. Petitioner’s claim that
19   his counsel failed to investigate whether his prior plea agreement barred future prosecution
20   is exhausted. (Doc. 19 at 37-39). Petitioner’s claim that his trial counsel had a conflict of
21   interest is unexhausted. (Doc. 19 at 10-12).
22                         1.     Prior Plea Agreement
23          Petitioner claims his prior plea agreement precluded prosecution for the images that
24   underlie the conviction in this case. The prior plea actually says the opposite:
25                The following charges will be dismissed, or if not filed, will not be
            brought against the defendant: COUNTS 2-3: CHILD ABUSE BY
26          DOMESTIC VIOLENCE, CLASS 4 FELONIES; COUNT 1: CHILD
            ABUSE BY DOMESTIC VIOLENCE, CLASS 4 FELONY, REDUCED AS
27          ABOVE; THIS PLEA AGREEMENT DOES NOT RESOLVE ALL
            POSSIBLE CHARGES STEMMING FROM KINGMAN POLICE
28          DEPARTMENT DR NO. 2010-010894. HOWEVER, IF THE STATE
            FILES FURTHER CHARGES, THE STATE WILL NOT USE THIS CASE

                                                  -8-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 9 of 16



 1          AS A PRIOR CONVICTION.
 2   (Doc. 19 at 38) (emphasis omitted).
 3          In his objections, Petitioner appears to be arguing he would not have taken the plea
 4   agreement in the prior prosecution had he understood he could still be prosecuted for this
 5   case. (Doc. 20 at 15). The conviction in the prior case is governed by a plea agreement
 6   that is not before this Court in this case; additionally, that plea did not impact the sentence
 7   in this case. Because this objection has no bearing on this case, it is overruled. Thus, the
 8   Court agrees with the R&R that the state court’s decision that the prior plea agreement did
 9   not preclude prosecution in this case, and thus counsel was not ineffective for not making
10   this argument, was not contrary to nor an unreasonable application of federal law, nor was
11   it based on an unreasonable determination of the facts. (See Doc. 19 at 39). Accordingly,
12   relief on this claim is denied.
13                         2.     Conflict of Interest
14          In his post-conviction relief petition in state court, Petitioner argued that his counsel
15   had a conflict of interest. (Doc. 19 at 10). The post-conviction relief court found that this
16   claim was not properly presented on post-conviction relief because Petitioner could have
17   raised the claim on direct appeal, but did not, therefore it was precluded. (Id.) The R&R
18   determined that Arizona Rule of Criminal Procedure 32.2(a) constitutes an adequate and
19   independent state ground for denying relief. (Id. at 10-11). The R&R further concluded
20   that Petitioner has not shown cause and prejudice or a fundamental miscarriage of justice
21   to overcome this procedural default. (Id. at 11-12). Additionally, the R&R concludes that
22   the Martinez exception to exhaustion does not apply in this case. (Id. at 11).
23          In his objections, Petitioner repeatedly makes a conclusory assertion that he
24   exhausted and presented and pursued all his claims. (Doc. 20 at 2-4). However, Petitioner
25   makes no particular argument as to how the R&R’s analysis, concluding that this sub-part
26   of ground seven was neither exhausted nor excused from exhaustion, is incorrect. The
27   Court overrules this generalized objection. The Court finds the conflict of interest sub-part
28   of ground seven is unexhausted without excuse and, accordingly, denies relief on this


                                                  -9-
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 10 of 16



 1   claim.
 2                   H.     Ground Eight
 3            In ground eight, Petitioner alleges that his first post-conviction relief counsel was
 4   ineffective for not raising meritorious claims. (Doc. 19 at 39). Petitioner exhausted this
 5   claim in his second post-conviction relief petition. (Id.). The second post-conviction relief
 6   judge found first post-conviction relief counsel was not ineffective. (Id.).
 7            The R&R recounts that legally, there is no right to post-conviction relief counsel;
 8   thus, whether such counsel was ineffective does not state a claim that is cognizable on
 9   habeas. (Id. at 39-40). In his objections, Petitioner states the following conclusion: “Where
10   the legislature creates a rule or law that provides for counsel in post-conviction relief is
11   [sic] governed, the 6th amendment attached.” (Doc. 20 at 15). Petitioner cites nothing for
12   this conclusion, and the Court finds the law in the R&R is correct. Accordingly, this
13   objection is overruled and relief on this claim is denied. Moreover, even if the law were
14   otherwise, this Court finds that the state court’s decision (that first post-conviction relief
15   counsel was not ineffective) was not contrary to nor an unreasonable application of clearly
16   established federal law, nor was it an unreasonable determination of the facts. Thus, relief
17   is denied for this alternative reason.
18            IV.    Certificate of Appealability
19            The R&R recommend that this Court deny a Certificate of Appealability on all
20   grounds except ground four. Petitioner does not object to this recommendation. (Doc. 20).
21   The state also did not object to this recommendation. (Doc. 22). The Court, having
22   reviewed these claims de novo, accepts the recommendation that a certificate of
23   appealability be denied on grounds 1-3 and 5-8.
24                   A.     Petitioner’s Argument
25            As indicated above, the R&R recommends that this Court grant a certificate of
26   appealability as to ground four. This Court has reviewed ground four de novo due to
27   Petitioner’s objection to the R&R. Accordingly, the Court will make an independent
28   determination of whether a certificate of appealability is warranted in this case. The R&R


                                                  - 10 -
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 11 of 16



 1   does not state why it recommends a certificate of appealability be granted on ground four.
 2   (Doc. 19 at 26 n.6).
 3          The totality of Petitioner’s ground four as stated in his Petition is as follows:
 4                 GROUND FOUR: Violation of the U.S. Constitutional Amendments
            8 cruel and unusual punishment and the 14th as to equal protection and due
 5          process and protection of the law made applicable to the state by the Arizona
            Constitution.
 6                 Supporting FACTS…: Petitioner after his conviction was scheduled
            by the trial court for sentencing proceedings. At the sentencing proceeding,
 7          the court imposed a term of 10 years for each of the 23 counts of dangerous
            crimes against children (DCAC). In the process of pronouncing each term,
 8          the Court did in addition state that each term would be consecutive to one
            another resulting in a cumulative prison sentence of 230 years. This term of
 9          incarceration was the result of Petitioner’s possession of a group of digital
            images that has been downloaded and possessed, or created at the same time.
10
     (Doc. 1 at 9).
11
            This recounting of Petitioner’s claim makes it difficult to determine the exact factual
12
     predicate of Petitioner’s cruel and unusual punishment claim. It is possible to interpret the
13
     claim as arguing that a 10-year sentence for a single image is the claimed Eighth
14
     Amendment violation. It is possible to interpret the claim as arguing consecutive sentences
15
     that, when aggregated, result in a 230-year sentence is the claimed Eighth Amendment
16
     violation. Finally, it is possible to interpret the claim as arguing that consecutive sentences
17
     for what Petitioner interprets as a single act (namely a single download of multiple images)
18
     is the claimed Eighth Amendment violation.
19
            The R&R concludes that a ten-year sentence for each count of possession of child
20
     pornography is not grossly disproportionate. (Doc. 19 at 26). Thus, the R&R appears to
21
     have addressed both ten-year sentence for any one count, and the 230-year cumulative
22
     sentence for all 23 counts, and found both to be have “no inference of gross
23
     disproportionality.” (Doc. 19 at 26). The R&R then concluded that based on these
24
     findings, the state court’s decision on proportionality was not contrary to or an
25
     unreasonable application of clearly established federal law nor an unreasonable
26
     determination of the facts. (Id.).
27
            In his objections, the totality of Petitioner’s argument is:
28
                      The Court has not fully grasped the full extent of the 8th and 14th

                                                 - 11 -
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 12 of 16



 1          Amendment violations which Petitioner was actively, prejudicially, and
            erroneously subjected to. 23 Counts run consecutively against this Petitioner
 2          is disproportionate on its face and substance. 230 years is a grossly
            disproportionate term to the crimes charged. [citations omitted]. A.R.S. §§
 3          13-3553 and 13-205 have subjected Petitioner to both 8th and 14th
            Amendment violations pursuant to the U.S. Constitution. There is contrary
 4          to the inference of gross disproportionality which would and does require
            inter-jurisdictional analysis and is based on clear [remainder of
 5          sentence/paragraph omitted from filing sent to the Court].
 6   (Doc. 20 at 9).
 7                 B.     Law on Proportionality
 8          “The Eighth Amendment generally requires a punishment to be proportionate to the
 9   crime.” Reece v. Williams, No. 220CV00960JADVCF, 2020 WL 3172994, at *3 (D. Nev.
10   June 15, 2020) (citing Solem v. Helm, 463 U.S. 277, 285-86 (1983)). The Ninth Circuit
11   Court of Appeals summarized the showing required for such a claim as follows:
12                  Supreme Court precedent has established “gross disproportionality”
            as the controlling principle in assessing a petitioner’s Eighth Amendment
13          claims. Lockyer v. Andrade, 538 U.S. 63, 73 (2003). In non-capital cases, the
            court must first compare the gravity of the offense with the severity of the
14          sentence to determine whether it is one of the “rare” cases which leads to an
            inference of gross disproportionality. See Graham v. Florida, 560 U.S. 48,
15          59-60 (2010). If the sentence gives rise to such an inference, the court next
            compares the defendant’s sentence with the sentences received by other
16          offenders in the same jurisdiction and with the sentences imposed for the
            same crime in other jurisdictions. Id. at 60. Therefore, in order for
17          [Petitioner] to be entitled to relief, he must demonstrate that it was
            objectively unreasonable for the Court of Appeal to determine that this is not
18          one of the rare cases which leads to an inference of gross disproportionality.
            See id.
19
     Mezzles v. Katavich, 731 F. App’x 639, 642-43 (9th Cir.), cert. denied, 139 S. Ct. 325
20
     (2018).
21
            In the context of an individual sentence, the R&R recounted the law as follows:
22
            “In assessing the compliance of a non-capital sentence with the
23          proportionality principle, [the Court] consider[s] ‘objective factors’” such as
            “the severity of the penalty imposed and the gravity of the offense.” Taylor
24          v. Lewis, 460 F.3d 1093, 1098 (9th Cir. 2006). If the state has a “reasonable
            basis” for believing that the law “advance[s] the goals of [its] criminal justice
25          system in any substantial way[,]” the court shall not “sit as a
            ‘superlegislature’ [and] second-guess [those] policy choices.” Ewing v.
26          California, 538 U.S. 10, 28 (2003).
27   (Doc. 19 at 24).
28          In the context of consecutive sentences, the court in Reece stated:


                                                 - 12 -
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 13 of 16



 1          The Supreme Court has held, however, that, “[o]utside the context of capital
            punishment, successful challenges to the proportionality of particular
 2          sentences [will be] exceedingly rare.” [citing Solem v. Helm, 463 U.S. 277,
            289-90 (1983) (quoting Rummel v. Estelle, 445 U.S. 263, 272 (1980))].
 3          “Reviewing courts . . . should grant substantial deference to the broad
            authority that legislatures necessarily possess in determining the types and
 4          limits of punishments for crimes, as well as to the discretion that trial courts
            possess in sentencing convicted criminals.” [citing Solem, 463 U.S. at 289-
 5          90].
 6                  [A] consecutive ten-years-to-life sentence imposed as a deadly
            weapon enhancement falls short of implicating Eighth Amendment concerns.
 7          [citing United States v. Parker, 241 F.3d 1114, 1117 (9th Cir. 2001) (holding
            that mandatory consecutive sentences imposed by statute do not violate the
 8          Eighth Amendment and that, “as long as the sentence imposed on a defendant
            does not exceed statutory limits, this court will not overturn it on Eighth
 9          Amendment grounds”); Harmelin v. Michigan, 501 U.S. 957, 994 (1991)
            (“Severe, mandatory penalties may be cruel, but they are not unusual in the
10          constitutional sense. . . .”)].
11   Reece, 2020 WL 3172994, at *3 & nn. 24-26.
12          As an example, the Supreme Court has held that a 25-year-to-life sentence for grand
13   theft is not cruel and unusual punishment:
14          Ewing has been convicted of numerous misdemeanor and felony offenses,
            served nine separate terms of incarceration, and committed most of his
15          crimes while on probation or parole. His prior “strikes” were serious felonies
            including robbery and three residential burglaries. To be sure, Ewing’s
16          sentence is a long one. But it reflects a rational legislative judgment, entitled
            to deference, that offenders who have committed serious or violent felonies
17          and who continue to commit felonies must be incapacitated. The State of
            California “was entitled to place upon [Ewing] the onus of one who is simply
18          unable to bring his conduct within the social norms prescribed by the
            criminal law of the State.” Rummel, supra, at 284. Ewing’s is not “the rare
19          case in which a threshold comparison of the crime committed and the
            sentence imposed leads to an inference of gross disproportionality.”
20          Harmelin, 501 U.S., at 1005 (KENNEDY, J., concurring in part and
            concurring in judgment).
21
                    We hold that Ewing’s sentence of 25 years to life in prison, imposed
22          for the offense of felony grand theft under the three strikes law, is not grossly
            disproportionate and therefore does not violate the Eighth Amendment’s
23          prohibition on cruel and unusual punishments.
24   Ewing v. California, 538 U.S. 11, 30-31 (2003) (alteration in original).
25          This Court has previously discussed at length whether a proportionality analysis is
26   applicable to consecutive sentences as an “aggregated” sentence. See Patsalis v. Shinn,
27   CV 18-8101-PCT-JAT, at 19-24 (D. Ariz. Aug. 19, 2020). This Court concluded that a
28   proportionality analysis applies only to each individual sentence and not the aggregate


                                                  - 13 -
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 14 of 16



 1   sentence as a whole. Id. at 24.
 2          As discussed above and to reiterate,
 3                 A challenge to the proportionality of a sentence is analyzed using
            objective criteria, including: (1) the gravity of the offense and harshness of
 4          the penalty; (2) a comparison of sentences imposed on other criminals in the
            same jurisdiction; and (3) a comparison of sentences imposed for the same
 5          crime in other jurisdictions. Solem [v. Helm], 463 U.S. [277] at 290-92
            [(1983)]. Where, however, it cannot be said as a threshold matter that the
 6          crime committed and the sentence imposed are grossly disproportionate, it is
            not appropriate for the court to engage in a comparative analysis of the
 7          sentence received by the defendant and the sentences received by other
            defendants in other cases. See United States v. Harris, 154 F.3d 1082, 1084
 8          (9th Cir. 1998).
 9   Vines v. Kane, No. C 05-5316JSW(PR), 2009 WL 331435, at *9 (N.D. Cal. Feb. 11, 2009).
10                 C.     Certificate of Appealability Standard
11          A judge may issue a COA “only if the applicant has made a substantial showing of
12   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The standards for granting a
13   COA are the same for petitions under § 2254 and § 2255. See United States v. Martin, 226
14   F.3d 1042, 1046 n.4 (9th Cir. 2000). “Where a district court has rejected the constitutional
15   claims on the merits, the showing required to satisfy § 2253(c) is straightforward: The
16   petitioner must demonstrate that reasonable jurists would find the district court’s
17   assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
18   473, 483-84 (2000); see also id. (describing the COA determination as deciding whether
19   the issues presented are “adequate to deserve encouragement to proceed further” [quoting
20   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)]). “When the district court denies a habeas
21   petition on procedural grounds without reaching the prisoner’s underlying constitutional
22   claim, a COA should issue when the prisoner shows, at least, that jurists of reason would
23   find it debatable whether the petition states a valid claim of the denial of a constitutional
24   right and that jurists of reason would find it debatable whether the district court was correct
25   in its procedural ruling.” Slack, 529 U.S. at 484.
26          The Court may address either element of the two-pronged COA test to determine
27   the appealability of a district court’s procedural ruling in any order if disposing one element
28   resolves the issue. See id. at 485 (“[e]ach component of the § 2253(c) showing is part of a


                                                 - 14 -
         Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 15 of 16



 1   threshold inquiry, and a court may find that it can dispose of the application in a fair and
 2   prompt manner if it proceeds first to resolve the issue whose answer is more apparent from
 3   the record and arguments”). “A prisoner seeking a COA must prove something more than
 4   the absence of frivolity or the existence of mere good faith on his or her part.” Miller-El
 5   v. Cockrell, 537 U.S. 322, 338 (2003) (internal quotations omitted).
 6                  D.     Analysis
 7            With respect to ground four, this Court concludes that jurists of reason would not
 8   find it debatable whether the state court’s decision was contrary or wrong. See Miller-El
 9   v. Cockrell, 537 U.S. 322, 350 (2003) (Scalia concurring) (“In applying the Court’s COA
10   standard to petitioner’s case, we must ask whether petitioner has made a substantial
11   showing of a Batson violation and also whether reasonable jurists could debate petitioner's
12   ability to obtain habeas relief in light of AEDPA.”).
13            First, Petitioner has offered no law suggesting that an individual 10-year sentence
14   for possession of an image of child pornography is disproportional under Rummel v.
15   Estelle, 445 U.S. 263, 274 (1980) and Ewing v. California, 538 U.S. 10, 28 (2003). See
16   (Doc. 19 at 24-25). Thus, jurists of reason would not find it debatable that Petitioner’s 10-
17   year sentence per count was proportional and constitutional.
18             Second, there is no clearly established federal law regarding whether mandatory
19   consecutive sentences should be viewed in the aggregate for purposes of a proportionality
20   analysis. See Patsalis v. Shinn, CV 18-8101-PCT-JAT, at 19-24 (D. Ariz. Aug. 19, 2020).1
21   Therefore, the state court’s rejection of Petitioner’s argument that his 230-year consecutive
22   sentence was not proportional could not be contrary to clearly established federal law.
23   Additionally, unlike petitioner Patsalis, Petitioner here does not argue that the state court
24   declined to consider his proportionality analysis such that he should be entitled to de novo
25   review in federal court. Finally, even if this Court were to consider this claim de novo,
26
     1
       In Patsalis, notwithstanding this Court’s conclusions regarding proportionality and
27   AEDPA deference, this Court granted a certificate of appealability because reasonable
     jurists could disagree about the impact of the Arizona court’s failure to apply the Davis
28   exception to the Burger rule on proportionality under state law. Patsalis, CV 18-8101-
     PCT-JAT, at 34 (D. Ariz. Aug. 19, 2020). No similar argument was preserved in this case.

                                                 - 15 -
      Case 3:19-cv-08112-JAT Document 24 Filed 02/11/21 Page 16 of 16



 1   Petitioner has not attempted to meet the factors of Solem such that he could show that his
 2   sentence was not proportional.
 3          Third, Petitioner’s argument that he should not be sentenced separately for each
 4   image he possessed was raised as a double jeopardy argument and therefore will not be
 5   considered for a certificate of appealability as a proportionality argument. A certificate of
 6   appealability is denied for the reasons stated above as to Petitioner’s double jeopardy claim.
 7          Thus, regardless of Petitioner’s factual predicate of his proportionality argument,
 8   jurists of reason would not find it debatable whether the state court’s decision was contrary
 9   to clearly established federal law. Alternatively, even under a de novo review Petitioner’s
10   aggregate sentence claim, jurists of reason would not debate that Petitioner has failed to
11   develop the record or show any entitlement to relief under Solem.
12          For these reasons, upon de novo review of the record regarding the entirety of
13   Petitioner’s proportionality claim, the Court will deny a certificate of appealability.
14          V.     Conclusion
15          Based on the foregoing,
16          IT IS ORDERED that the R&R (Doc. 19) is accepted and adopted except as to the
17   certificate of appealability on the proportionality claim; the objections (Doc. 20) are
18   overruled; the Petition is denied and dismissed with prejudice; a certificate of appealability
19   is denied, and the Clerk of the Court shall enter judgment accordingly.
20          Dated this 10th day of February, 2021.
21
22
23
24
25
26
27
28


                                                 - 16 -
